         Case 1:19-cv-12564-MBB Document 32 Filed 07/01/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS and LAWYERS FOR     )
 CIVIL RIGHTS,                     )
                                   )
                    Plaintiffs,    )
                                   )                C.A. No. 19-12564-MBB
                 v.                )
                                   )
 UNITED STATES DEPARTMENT OF       )
 HOMELAND SECURITY, IMMIGRATION )
 AND CUSTOMS ENFORCEMENT,          )
                                   )
                    Defendants.    )
                                   )
                                   )



          DEFENDANTS’ RESPONSE TO PLAINTIFF’S PROPOSED ORDER

       Defendant U.S. Immigration and Customs Enforcement (“ICE”) responds to Plaintiff’s

Submission of Proposed Order and Proposed Order as follows:

       Defendant understands that the Court will order Defendant to produce documents

responsive to the second Freedom of Information Act request in this action, the Warrant Service

Officer program request, numbers 1 and 5, by July 31, 2020. Defendant has already produced

the documents responsive to number 2 of this request, 51 documents comprised of approximately

612 pages (Number 2 requested “All Memoranda of agreement and other contracts executed by

ICE in connection with the WSO program, including any state or local government entity.”). See

Complaint ¶ 23.

       Plaintiff appears to question whether ICE production in response to numbers 4 and 5 of

the WSO request would take any time for ICE to review and prepare for production because,
           Case 1:19-cv-12564-MBB Document 32 Filed 07/01/20 Page 2 of 3



Plaintiff asserts, ICE has not implemented a WSO program in Massachusetts. The undersigned

will respond to this question in the immediate future, when she is able to contact ICE counsel,

who is out of the office in connection with the holiday. However, the answer to the question

does not affect ICE’s report to the Court that it has conducted its search of the documents

requested by the WSO request, Complaint at 8-9, and, as reported to the Court, has located 5460

pages of responsive documents to the WSO request and number 10 of the Gang Profiling

Request. Plaintiff has requested that ICE break down how many of the 5460 documents are

responsive to each individual request, but, once ICE has reached out to its component parts and

received responsive documents, the 5460 responsive documents are not subdivided by request

numbers, and, moreover, many documents are likely to be responsive to more than one request.

       Today, Plaintiff informed the undersigned that it is unwilling to accept narrowing of its

requests in the Gang Profiling request, Complaint at 5-6. As the Court suggested that the parties

do, Defendant proposed a number of narrowings in its June 9, 2020, letter to Plaintiff and

Defendant proposed additional narrowings in an email to Plaintiff on June 30, 2020 (Plaintiff

proposed a narrowing of request 7, which ICE found reasonable). The requests as written are

extremely broad and would take a huge amount of time and public resources to respond to (a

number of the requests don’t even have a time frame, and a number ask for five years of

documents; others ask for communications between multiple agencies and on all topics). The

requests do not evidence that Plaintiff has a specific subject of inquiry in mind. Defendant

suggests that the Court renew its instructions encouraging Plaintiff to narrow its requests,

accepting ICE’s suggestions or making its own, substantial narrowing suggestions.1


       1
          In FOIA cases involving expansive requests, ICE typically engages in discussions with
the plaintiff as the ongoing search is underway, with a goal of conforming production to what
specific information plaintiff seeks, thereby, as noted above, shortening the production time and
                                                 2
         Case 1:19-cv-12564-MBB Document 32 Filed 07/01/20 Page 3 of 3




                                              Respectfully Submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                       By:    /s/ Anita Johnson__________      ___
                                              ANITA JOHNSON
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John Joseph Moakley U.S. Courthouse
                                              One Courthouse Way - Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3266
                                              Anita.Johnson@usdoj.gov




                                       Certificate of Service

       I certify that the foregoing will be filed through the electronic filing system of the Court,
which system will serve electronically all counsel of record, on this first day of July 2020.


                                              /s/ Anita Johnson
                                              Assistant U.S. Attorney




the public expense. In this case, ICE searches of Gang Profiling documents that have not already
been produced, would occur after the production of WSO requests has occurred.

                                                  3
